897 F.2d 530
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie THOMPSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-1700.
United States Court of Appeals, Sixth Circuit.
March 8, 1990.

Before WELLFORD and DAVID R. NELSON, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Petitioner, a pro se federal prisoner, appeals the district court's dismissal of his motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.


2
A review of the documents before the court indicates that the district court filed an order on May 30, 1989 dismissing the motion to vacate except for the issue regarding the $50.00 special assessment imposed.  The court stayed its decision on that issue pending further action by the Ninth Circuit in United States v. Munoz-Flores, 863 F.2d 654 (9th Cir.1988), cert. granted, 110 S.Ct. 48 (1989).  Petitioner appealed from that order.


3
Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in an action is not appealable.   See Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No 54(b) certification was made in the instant case.  Moreover, the final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.